DETAILED ACTION
This action is in response to the reply received 3/21/22. After consideration of applicant's amendments and/or remarks:
Examiner maintains rejection of claims 1, 7-8, and 14-15 under 35 USC § 102.
Examiner maintains rejection of claims 2-6 and 9-13 under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kershaw et al., U.S. PG-Publication No. 2019/0171660 A1.

Claim 1
	Kershaw discloses a machine learning variable data generating apparatus comprising at least one processor. Kershaw discloses a "system for categorization and sentiment analysis" comprising "one or more central processing units" that categorizes text "into pre-defined categories" or uses a "semantic cluster discovery engine" to "determine additional new categorizations for the … text." Kershaw, ¶¶ 7, 62. The system uses trained learning models (e.g. "pre-trained word sequence embedding model") to assign a word to a category based on a semantic distance in the embedding space from a pre-specified anchor word associated with the category." Id. at ¶ 29. Further, the system comprises a semantic cluster discovery engine "to determine clusters of semantically similar input embedding vectors," in order to "automatically discover new emerging categories (non-predefined)." Id. at ¶¶ 30; 51. Accordingly, Kershaw discloses a machine learning category (i.e. variable) data apparatus comprising at least one processor.
	Kershaw discloses a processor configured to: obtain text data and classify the text data into a plurality of variable groups. The system comprises a chunk processor to "receive input in text form" and further comprises a "semantic similarity engine" to "categorize the chunked text into pre-defined categories using a threshold semantic similarity distance." Id. at ¶ 7.
Kershaw discloses associate the text data of at least one of the plurality of variable groups with the text data of another group in the plurality of variable groups. Kershaw discloses that categories (i.e. variable groups) are "determined after textual analysis 1330, through the use of a sequence embedder 620 … and a semantic distance comparator 630." These components "draw correlations between categories and semantic vectors already determined about textual data and compose or generate new categories and metadata about these relationships." Categories may also be "merged or new categories synthesized from two other categories identified in a chunk of text." Kershaw, ¶ 58 (emphasis added). These category correlations and mergers are example of associations between two categories based on textual data analysis.
	Kershaw discloses score the text data of at least one of the plurality of variable groups based on words in the text data. Kershaw discloses a system comprising a "category and sentiment analysis engine" to "retrieve the categorizations of the chunked text; analyze the sentiment of categories of interest to a user of the system; and output the results of the analysis to the user." Kershaw, ¶ 7. Figure 8 illustrates a "category and sentiment analysis engine 450" that uses full text joiner 810 to join "all category IDs (pre-defined and discovered), sentiment, text chunks and embedding word sequences and metadata so far gathered … and also joins with other structured data attributes relating … to the people involved in the … text." The joined data is sent to "supervised learner 840" that "takes all structured data attributes from the joiner including the category ID and sentiment level and learns the relation between attributes." Supervised learner 840 calculates "variable influence scores" that "can highlight to the user which structured data attributes are contribut[ing] most to the likelihood of negative sentiment on a particular category." Id. at ¶ 55 (emphasis added). A "text chunk" is comprised of a reduced sequence of words. An "embedding sequence" is generated by sequence embedding 620 "which will embed each input word sequence into a high dimensional vector … which provides a numeric form of measuring the semantic meanings of a particular word sequence." Id. at ¶ 53. Accordingly, the "variable influence score" is based on text chunks comprised of words and embedding word sequences generated from a "word sequence."
	Kershaw discloses perform at least one of: adding a spot classification to the text data of the scored group and adding additional information to the text data of another group associated with the scored group. The present specification describes a "spot classification" as a "classification that describes a spot," wherein the "spot" is interpreted as a geographical location (e.g. Meiji Shrine). Spec., 11:4-12. Likewise, Kershaw discloses acquiring "names or possible descriptions of locations and physical places 160" from a textual piece of data. Kershaw, ¶ 49. In one embodiment, a categorization modules attempts to find a pre-defined category for a text chunk, wherein one module "uses simple rules and pattern matching … which searches through a given chunk for any matches … including … places of physical locations by name," and "[i]f a match is found the process stops and the chunk is assigned to the matched category." Id. at ¶ 57. Further, the "variable influence score" is determined based on input "joined together in a full text joiner 810 which joins all category IDs (pre-defined and discovered), sentiment, text chunks and embedding word sequences and metadata." Full text joiner 810 also joins structured data attributes (i.e. additional information) such as the location of people involved in the text. The joined data set of associated categories is used to determine "variable influence scores." Id. at ¶ 55.
	Kershaw discloses take the text data of the scored group as a response variable and the text data of the other group associated with the scored group as an explaining variable, and output the response variable and the explaining variable. In the Kershaw example, the scored category of a negative sentiment is analogous to a "response variable" and the attributes causing the negative sentiment is analogous to an "explaining variable." See Id. The sentiment analysis results are "output … to the user in the form of text, graphics, or both." Id. at ¶ 7.

Claim 7
	[FUNCTIONAL LANGUAGE: INTENDED USE] These limitations employ functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is an apparatus having structure to obtain data and classify data as a variable. The recitation of an intention for using the data as travel detail data, traveler data, and travel guide data has no patentable weight because it merely states an intended use for the data. The recitation of an intention for classifying the data as a travel detail variable, traveler variable, and travel guide variable has no patentable weight because it merely states an intended use for the variable. See MPEP 2111.04.
	[NON-FUNCTIONAL DESCRIPTIVE MATERIAL] These limitations have no patentable weight, because they are directed to non-functional descriptive material. These limitations merely conveys meaning of the data and/or variable to a human reader independent of the apparatus. There is no functional relationship between the claimed apparatus and the "travel detail data, traveler data, and travel guide data" because the functional programming of the apparatus does not change based on what the data represents. There is no functional relationship between the claimed apparatus and the "travel detail variable … traveler variable" and "travel guide variable" because the functional programming of the apparatus does not change based on what the data represents. These limitations merely describe the data being processed to a human reader. See MPEP 2111.05.
	Kershaw discloses the text data obtained … and the processor is configured to classify the … data as a … variable. The system comprises a chunk processor to "receive input in text form" and further comprises a "semantic similarity engine" to "categorize the chunked text into pre-defined categories using a threshold semantic similarity distance." Kershaw, ¶ 7.

Claim 8
	Claim 8 recites a method comprising steps for performing the functions of the system recited in claim 1. Accordingly, claim 8 is rejected as indicated in the rejection of claim 1.

Claim 14
	Claim 14 recites a method comprising steps for performing the functions of the system recited in claim 7. Accordingly, claim 14 is rejected as indicated in the rejection of claim 7.

Claim 15
	Claim 15 recites a medium storing instructions for performing the steps of the method of claim 8. Accordingly, claim 15 is rejected as indicated in the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al., U.S. PG-Publication No. 2019/0171660 A1, in view of Yi et al., U.S. PG-Publication No. 2018/0239815 A1.

Claim 2
	Yi discloses include a word-level evaluation reference table that includes a level evaluation reference for each of words. Yi discloses a "dictionary based sentimental analysis" wherein "a dictionary including words labeled with sentiment types may be predefined." Yi, ¶ 54. The dictionary includes "sentiment lexicon 505" comprising "one or more sentimental word libraries 506 and one or more sentimental collocation libraries 507." Id. at ¶ 64.
	Yi discloses extract, from the text data in the plurality of variable groups, a word in common with a word in the word-level evaluation reference table. A matching unit 303 "may match information in [a] repository 511" (e.g. text) to information acquired from database 104. A processing module 102 sends requests to a database 104 for "accessing keywords and dictionaries" and a matching unit 303 "may match keywords based on a particular algorithm." Id. at ¶ 49.
	Yi discloses count the number of the extracted words, and score the text data of a variable group of the plurality of variable groups on the basis of the counted number of the extracted words and the level evaluation reference in the word-level evaluation reference table. Yi discloses that dictionary based sentiment analysis "may be determined based on a particular algorithm according to some preset factors including the number … of negative or positive sentimental words." Id. at ¶ 54. Accordingly, Yi matches keywords (i.e. extracts text) from a sentimental lexicon (i.e. word-level evaluation reference table); and counts the number of positive or negative (i.e. level evaluation reference) words from the text.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text categorization and sentiment analysis system of Kershaw to incorporate determining textual sentiment by matching positive/negative words in a sentiment lexicon as taught by Yi. One of ordinary skill in the art would be motivated to integrate determining textual sentiment by matching positive/negative words in a sentiment lexicon into Kershaw, with a reasonable expectation of success, in order to enable the system to "perform sentiment analysis … automatically" Yi, ¶ 55.

Claim 3
	Yi discloses extract, from the text data in the plurality of variable groups, a word in common with a word in the word-level evaluation reference table and a synonym of the word, and count the number of the extracted words. Yi discloses a correlative dictionary 503 "configured to store correlatives … of terminologies" including "synonyms." Further, "the sentimental collocation library 507 "may include … the collocations that match with the sentimental words in the sentimental word library 506" and "synonyms." Yi, ¶ 64. Yi discloses that dictionary based sentiment analysis "may be determined based on a particular algorithm according to some preset factors including the number … of negative or positive sentimental words." Id. at ¶ 54.

Claim 6
	Kershaw discloses use morphological analysis to break down a plurality of … text data obtained into words. Kershaw discloses a chunk parser to "break the text into chunks of text comprising words and phrases." Kershaw, ¶ 7. The chunk parser determines chunks using parts of speech parsing and pattern matching. Id. at ¶ 51.
	Yi discloses extract a word in common with a word included in a Japanese sentiment polarity dictionary (volume of terms). Yi discloses a "dictionary based sentimental analysis" wherein "a dictionary including words labeled with sentiment types may be predefined." Yi, ¶ 54. The dictionary includes "sentiment lexicon 505" comprising "one or more sentimental word libraries 506 and one or more sentimental collocation libraries 507." Id. at ¶ 64. Further, Yi discloses that the language used in the information "may include … Japanese." Id. at ¶ 39.
	Yi discloses associate the extracted word with evaluation information for the word in the Japanese sentiment polarity dictionary in a table. Yi discloses that dictionary based sentiment analysis "may be determined based on a particular algorithm according to some preset factors including the number … of negative or positive sentimental words." Id. at ¶ 54. Accordingly, Yi matches keywords (i.e. extracts text) from a sentimental lexicon (i.e. word-level evaluation reference table); and counts the number of positive or negative (i.e. evaluation information) words from the text.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text categorization and sentiment analysis system of Kershaw to incorporate determining textual sentiment by matching positive/negative words in a sentiment lexicon as taught by Yi. One of ordinary skill in the art would be motivated to integrate determining textual sentiment by matching positive/negative words in a sentiment lexicon into Kershaw, with a reasonable expectation of success, in order to enable the system to "perform sentiment analysis … automatically" Id. at ¶ 55.

Claims 9, 10, and 13
	Claims 9, 10, and 13 recite a method comprising steps for performing the functions of the system recited in claims 2, 3, and 6. Accordingly, claims 9, 10, and 13 are rejected as indicated in the rejection of claims 2, 3, and 6.


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al., U.S. PG-Publication No. 2019/0171660 A1, in view of Yi et al., U.S. PG-Publication No. 2018/0239815 A1, further in view of Moreau et al., U.S. PG-Publication No. 2017/0091816 A1.

Claim 4
	Moreau discloses wherein the processor is further configured to: vectorize a common word between the text data in the variable group and the word-level evaluation reference table. Moreau discloses capturing related terms, such as a synonym, in order to "identify keyword frequency and/or sentiments for content that may have otherwise been discarded as not including a keyword." The method uses "high dimension word feature vector similarity, e.g., word2vect" to learn an ontology of terms. Moreau, ¶¶ 37-38.
	Moreau discloses compare a vector of the common word with vectors of other words, and extract a synonym of the common word on the basis of a predetermined reference. The method uses lexicon ontology, e.g. WordNet, to "compute a space of local terms, such as synonyms." Thus, given identified related terms X and Y using semantic distance or similarity, matches between X and synonyms of Y would receive high similarity scores. Id. at ¶ 38. Accordingly, Moreau discloses comparing vectors of common word Y to extract synonyms of Y on the basis of X (i.e. a predetermined reference).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text categorization and sentiment analysis method of Kershaw-Yi to incorporate the vectorization techniques to determine synonyms as taught by Moreau. One of ordinary skill in the art would be motivated to integrate vectorization techniques to determine synonyms into Kershaw-Yi, with a reasonable expectation of success, in order to "further improve the identified sentiments" by identifying sentiments for content "that may have otherwise been discarded as not including a keyword." Moreau, ¶ 37.

Claim 5
	Moreau discloses wherein words in the word-level evaluation reference table are vectorized by the processor. Moreau discloses capturing related terms, such as a synonym, in order to "identify keyword frequency and/or sentiments for content that may have otherwise been discarded as not including a keyword." The method uses "high dimension word feature vector similarity, e.g., word2vect" to learn an ontology of terms. Moreau, ¶¶ 37-38.
	Moreau discloses compare the vector of the common word with vectors of the words in the word-level evaluation reference table, and extract a synonym of the common word from the words in the word-level evaluation reference table on the basis of a predetermined reference. The method uses lexicon ontology, e.g. WordNet, to "compute a space of local terms, such as synonyms." Thus, given identified related terms X and Y using semantic distance or similarity, matches between X and synonyms of Y would receive high similarity scores. Id. at ¶ 38. Accordingly, Moreau discloses comparing vectors of common word Y to extract synonyms of Y on the basis of X (i.e. a predetermined reference).

Claims 11-12
	Claims 11-12 recite a method comprising steps for performing the functions of the system recited in claims 4-5. Accordingly, claims 11-12 are rejected as indicated in the rejection of claims 4-5.


Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
First, Applicant argues that Kershaw does not teach or suggest "associate the text data of at least one of the plurality of variable groups with the text data of another group in the plurality of variable groups." Rem. pg.8-9.
The Examiner disagrees.
Kershaw discloses that categories (i.e. variable groups) are "determined after textual analysis 1330, through the use of a sequence embedder 620 … and a semantic distance comparator 630." These components "draw correlations between categories and semantic vectors already determined about textual data and compose or generate new categories and metadata about these relationships." Categories may also be "merged or new categories synthesized from two other categories identified in a chunk of text." Kershaw, ¶ 58 (emphasis added). These category correlations and mergers are example of associations between two categories based on textual data analysis.
Second, Applicant argues that Kershaw does not teach or suggest "scoring the text data of at least one of the plurality of variable groups based on words in the text data." Rem. pg.10.
The Examiner disagrees.
	Kershaw discloses a system comprising a "category and sentiment analysis engine" to "retrieve the categorizations of the chunked text; analyze the sentiment of categories of interest to a user of the system; and output the results of the analysis to the user." Kershaw, ¶ 7. Figure 8 illustrates a "category and sentiment analysis engine 450" that uses full text joiner 810 to join "all category IDs (pre-defined and discovered), sentiment, text chunks and embedding word sequences and metadata so far gathered … and also joins with other structured data attributes relating … to the people involved in the … text." The joined data is sent to "supervised learner 840" that "takes all structured data attributes from the joiner including the category ID and sentiment level and learns the relation between attributes." Supervised learner 840 calculates "variable influence scores" that "can highlight to the user which structured data attributes are contribut[ing] most to the likelihood of negative sentiment on a particular category." Id. at ¶ 55 (emphasis added). A "text chunk" is comprised of a reduced sequence of words. An "embedding sequence" is generated by sequence embedding 620 "which will embed each input word sequence into a high dimensional vector … which provides a numeric form of measuring the semantic meanings of a particular word sequence." Id. at ¶ 53. Accordingly, the "variable influence score" is based on text chunks comprised of words and embedding word sequences generated from a "word sequence."
	Third, Applicant argues that Kershaw does not teach or suggest "perform at least one of: adding a spot classification to the text data of the scored group; and adding additional information to the text data of another group associated with the scored group." Rem. pg.10.
	The Examiner disagrees.
	The present specification describes a "spot classification" as a "classification that describes a spot," wherein the "spot" is interpreted as a geographical location (e.g. Meiji Shrine). Spec., 11:4-12.
	Likewise, Kershaw discloses acquiring "names or possible descriptions of locations and physical places 160" from a textual piece of data. Kershaw, ¶ 49. In one embodiment, a categorization modules attempts to find a pre-defined category for a text chunk, wherein one module "uses simple rules and pattern matching … which searches through a given chunk for any matches … including … places of physical locations by name," and "[i]f a match is found the process stops and the chunk is assigned to the matched category." Id. at ¶ 57. Further, the "variable influence score" is determined based on input "joined together in a full text joiner 810 which joins all category IDs (pre-defined and discovered), sentiment, text chunks and embedding word sequences and metadata." Full text joiner 810 also joins structured data attributes (i.e. additional information) such as the location of people involved in the text. The joined data set of associated categories is used to determine "variable influence scores." Id. at ¶ 55.
	Accordingly, the rejection of claims under 35 USC § 102 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 1, 2022